Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 13-18 in the reply filed on 02/09/2021 is acknowledged. Claims 1-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the herb tube".  There is insufficient antecedent basis for this limitation in the claim.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blandino et al. (US 2017/0055584).
Regarding claim 13, Blandino teaches method of preparing a preformed cartridge 1 including the steps of: 
forming a cartridge tube 10 with a predetermined diameter and length (fig. 1); 
forming a plant component from a plant slurry (smokable material can be in the form of ground tobacco, cut rag tobacco, extruded tobacco, liquid, gel, gelled sheet, powder, or agglomerates [0047]), 
wherein the plant slurry has a binder (smokable material may comprise one or more humectants, such as glycerol or propylene glycol [0047]; 
injecting the plant slurry into the herb tube (a cavity configured to receive smokable material
Regarding claim 14, Blandino teaches the step of forming a heater insertion opening and a flow channel (fig. 1), wherein the heater insertion opening is adapted to receive an electrical resistance heater [0050].
Regarding claim 15, Blandino teaches the step of sealing the plant component lower end with a frangible cover (the end member 14 act as respective seals that together seal the cavity 18 from an exterior of the article 1, so as to maintain the freshness of the Smokable material 30 [0078] and may be breakable or removable [0079]).
Regarding claim 16, Blandino teaches a preformed cartridge including the step of installing a lining mesh to the plant component upper end (end closure 16 may comprise an air permeable membrane or cover for admitting air to pass between the cavity 18 [0078]).
Regarding claim 17, Blandino teaches further including a cooling baffle, a filter assembly, or a perfuming component (lesser heated Smokable material could act as a filter [0066]), wherein the plant component includes ground herb, ground hemp, flavoring, herb extract, and cellulose (“Smokable material” may, for example, include one or more of tobacco per se, tobacco derivatives, expanded tobacco, reconstituted tobacco, tobacco extract, homogenised tobacco or tobacco substitutes [0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Blandino et al. (2017/0055584) as applied to claim 13 above, and further in view of Williams et al. (US 20200077696).
Regarding claim 18, Blandino teaches wherein the plant component is sized to fit within the tube (fig. 2). Blandino further teaches the smokable material 30 may comprise a mixture of liquid and powder. The powder could be a suspension in the liquid [0077] and a cavity configured to receive smokable material [0004] therefore reading on the limitation of “the plant component is a plant slurry injected into the tube while wet”; wherein the plant component further includes a heater insertion opening and a flow channel, wherein the heater insertion opening is in communication with a flow channel, wherein the flow channel extends along the length of the tube, and wherein the heater insertion opening is parallel to the flow channel (fig. 1), wherein the cartridge includes a cooling baffle 22, a filter assembly (lesser heated Smokable material could act as a filter [0066]) and but does not explicitly teach a perfuming component downstream of the filter assembly. However Williams disclose folding the filter material sheet, to create a plurality of folds along a width of the filter material sheet, the plurality of folds in the filter material sheet forming interstices running through a longitudinal length of the contained filter material, the interstices being configured to allow an airflow to pass through the longitudinal length of the contained filter material; and Infusing the filter material sheet, with at. least, one first consumable substance, the a t least one first consumable substance being one of nicotine, at least one first flavorant (i.e. a scent) [0027]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Blandino to include filter 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/ERIC YAARY/Examiner, Art Unit 1747